         Case 6:21-cr-00190-AA        Document 113        Filed 06/11/21     Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                    EUGENE DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                                              No. 6:21-cr-00190-AA-1

       v.                                                              OPINION & ORDER

RODOLPHO ARROYO-SEGOVIANO,

            Defendant.
_______________________________________
AIKEN, District Judge.

       This case comes before the Court on a Motion to Revoke Release Order filed by

the Government. ECF No. 51.1 Defendant Rodolpho Arroyo-Segoviano is charged by

criminal complaint with Conspiracy to Distribute and Distribution of 500 Grams or

More of a Mixture or Substance Containing Methamphetamine in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), and 846. ECF No. 1.

       Mr. Arroyo-Segoviano appeared before Magistrate Judge Mustafa T. Kasubhai

on August 4, 2020 and was ordered detained. ECF Nos. 10, 11. A detention hearing


1
 This motion was originally filed in Case No. 6:20-mj-00186-MK and that case number is reflected in
the caption of the briefing for the pending motion.


Page 1 – OPINION & ORDER
       Case 6:21-cr-00190-AA      Document 113     Filed 06/11/21   Page 2 of 5




was held before Magistrate Judge Mark D. Clarke on August 12, 2020. ECF No. 37.

On August 13, 2020, Judge Clarke entered the following order:

      It is the Court’s present intent to sign a release order with conditions for
      defendant Arroyo-Segoviano on Monday, 08/17/2020. If the government
      would like to submit a summary of the nature of any relevant wire tap
      information to the Court they can do so by 3PM on 08/14/2020. This
      would in particular include any evidence that defendant Arroyo-
      Segoviano has a propensity for violence or is likely to flee. If the Court
      does sign the release order on Monday 08/17/2020, the Court will Stay
      the release for 48 hours to allow the government to appeal this decision
      to a District Court Judge.

ECF No. 45.

      On August 14, 2020, Judge Clarke issued the following order:

      The Court has reviewed the report of Pretrial Services, considered the
      arguments of counsel, and read the criminal complaint and affidavit.
      Defendant has rebutted the presumption of detention under the Bail
      Reform Act by his community ties, legal status in the country, and lack
      of any criminal record. Although the underlying complaint charges are
      serious, the Court does not find the government has proved that
      Defendant is a flight risk that strict conditions, including GPS with
      home detention, cannot reasonably assure the appearance of Defendant
      or that Defendant, by clear and convincing evidence is a danger to the
      community that conditions of release cannot reasonably protect the
      community. The Court will sign the release order on 8/17/2020 but stay
      the order for forty-eight (48) hours to allow the government to appeal to
      a District Court Judge.

ECF No. 49.

      The Government filed the present Motion to Revoke Release Order on August

17, 2020. ECF No. 51. Mr. Arroyo-Segoviano filed his Response on August 19, 2020.

ECF No. 55. On the same day, this Court stayed Mr. Arroyo-Segoviano’s release “to

allow the government to share evidence it intends to present to the Court with the

defense pursuant to 18 U.S.C. § 2518(9).” ECF No. 56. Mr. Arroyo-Segoviano filed a




Page 2 – OPINION & ORDER
        Case 6:21-cr-00190-AA    Document 113     Filed 06/11/21   Page 3 of 5




supplemental Response on September 8, 2020. ECF No. 69. The matter was set for

an expedited hearing, which was held on September 11, 2020, at which time the Court

took the matter under advisement.       ECF No. 70.    Mr. Arroyo-Segoviano filed a

Supplemental Declaration on September 28, 2020. ECF No. 85.

      Review of a magistrate judge’s release or detention order is de novo. United

States v. Koenig, 912 F.2d 1190, 1192-93 (9th Cir. 1990). The Bail Reform Act (“BRA”)

governs the detention of a defendant pending trial. 18 U.S.C. § 3142. The BRA

mandates the release of a person pending trial unless the court “finds no condition or

combination of conditions will reasonably assure the appearance of the person as

required and the safety of any other person and the community[.]” 18 U.S.C. §

3142(e). “Only in rare circumstances should release be denied, and doubts regarding

the propriety of release should be resolved in the defendant’s favor.” United States v.

Gebro, 948 F.2d 1118, 1121 (9th Cir. 1991). On a motion for pretrial detention, the

Government bears the burden of showing by a preponderance of the evidence that the

defendant poses a flight risk, and by clear and convincing evidence that the defendant

poses a danger to the community. Id.

      When, as here, there is probable cause to believe the defendant committed an

offense under 18 U.S.C. § 924(c) or under the Controlled Substances Act, 21 U.S.C. §

801 et seq., there is a rebuttable presumption “that no condition or combination of

conditions will reasonably assure the appearance of the person as required and the

safety of the community.” 18 U.S.C. § 3142(e)(3). Although the presumption shifts




Page 3 – OPINION & ORDER
        Case 6:21-cr-00190-AA    Document 113     Filed 06/11/21   Page 4 of 5




the burden of production to the defendant, the burden of persuasion remains with the

government. United States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008).

      If a defendant proffers evidence to rebut the presumption in favor of detention,

a court can then consider four factors in determining whether the pretrial detention

standard is met: (1) the nature and circumstances of the offense charged; (2) the

weight of the evidence against the person; (3) the history and characteristics of the

person, including the person’s character, physical and mental condition, family and

community ties, employment, financial resources, past criminal conduct, and history

relating to drug or alcohol abuse, and record concerning appearances at court

proceedings; and (4) the nature and seriousness of the danger to any person of the

community that would be posed by the defendant’s release. 18 U.S.C. § 3142(g); Hir,

517 F.3d at 1086. The presumption is not erased when a defendant proffers evidence

to rebut it. Instead, the presumption “remains in the case as an evidentiary finding

militating against release, to be weighed along with other evidence relevant to factors

listed in § 3142(g).” Id. (internal quotation marks and citation omitted).

      As noted above, the rebuttable presumption in favor of detention applies in

this case. The Court concurs with Judge Clarke’s determination concerning the

presumption in favor of detention and finds that Mr. Arroyo-Segoviano has rebutted

the presumption. However, the fact of the presumption remains in the case as an

evidentiary finding militating against release and, upon review of the record, the

Court concludes that the § 3142(g) factors weigh in favor of continued detention. The

nature and circumstances of the offense are deeply concerning, as is the weight of the




Page 4 – OPINION & ORDER
        Case 6:21-cr-00190-AA    Document 113    Filed 06/11/21   Page 5 of 5




evidence against Mr. Arroyo-Segoviano.       Although Mr. Arroyo-Segoviano has

presented evidence of a loving and supportive family, his frequent international

travel undermines his connection to the community. Mr. Arroyo-Segoviano’s alleged

role within the criminal organization, the presence of numerous weapons allegedly

connected with the organization, and the violence associated with that organization,

present a serious danger to the community, notwithstanding Mr. Arroyo-Segoviano’s

personal lack of criminal history.

      The Court concludes that the Government has carried its burden and that

there is no set of conditions that would ensure Mr. Arroyo-Segoviano’s appearance at

trial or ensure the safety of the community. The Court therefore GRANTS the

Government’s Motion to Revoke Release, ECF No. 51, and orders that Mr. Arroyo-

Segoviano remain detained.

       It is so ORDERED and DATED this 11
                                       ___ day of June 2021

                                       /s/ Ann Aiken
                                      ANN AIKEN
                                      United States District Judge




Page 5 – OPINION & ORDER
